Citation Nr: 1443487	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for a left knee disability.

In his notice of disagreement, dated in October 2010, the Veteran advanced the theory that his left knee disability is secondary to his service-connected right knee disability.  See 38 C.F.R. § 3.310 (2013).  Consequently, the issue on appeal has been recharacterized as set forth above, on the title page.

In November 2013, the Board remanded this issue for further development, to include a VA examination.

Finally, this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, or a service-connected right knee disorder.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim. Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was sent a letter in March 2010, and pursuant to the November 2013 Board remand, a letter in November 2013 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The electronic claims file contains his service treatment records, as well as all relevant post-service reports of treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified. 

Additionally, pursuant to the November 2013 Board remand, the Veteran was afforded a VA examination in January 2014 to determine whether his claimed disorder was related to his service-connected disability.  The Board finds that the January 2014 VA examination is adequate because, as shown below, it is based upon complete review of the pertinent medical history.  The VA examiner considered the Veteran's lay assertions and current complaints, and described the claimed disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination or opinion.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Board also finds that there was substantial compliance with the most recent November 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AOJ to provide the Veteran with appropriate notice relevant to secondary service connection.  A November 2013 letter provided such notice; and, as noted, the Veteran was afforded a VA examination in January 2014.  Thereafter, the AOJ readjudicated the matter in a February 2014 supplemental statement of the case, as directed by the Board. 

For the above reasons, the Board finds that there was substantial compliance with the November 2013 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 -05.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  The Board notes, however, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran asserts that his left knee disorder is the result of service or in the alternative; to his service-connected right knee disorder due to him having to "compensate" for his right knee impairment. 

The Veteran's service treatment records were negative for complaints, treatments or diagnoses related to the left knee.  Indeed, on the August 1997 separation examination, the Veteran did not report complaints with his left knee, although he reported right knee impairment.  

A March 2010 VA fee basis examination reflects the Veteran's report of difficulty with standing and walking.  The Veteran described pain when walking down hills or down stairs and when squatting or kneeling.  An accompanying knee X-ray was found to be unremarkable.  Following a physical examination and a review of the Veteran's claims file, patellofemoral syndrome of the left knee was found by the examiner, however, the physical examination and X-rays were noted to be "normal."  

In a January 2014 VA Disability Benefits Questionnaire (DBQ) report, the examiner opined that the Veteran's left knee disability was not due to (less than 50/50 percent probability) service.  The examiner reasoned that there was no evidence of left knee problems during service; on separation examination, the Veteran did not report knee problems, as he denied musculoskeletal problems to include trick or locked knees; during the March 2010 examination he had normal range of motion in his knee; and the Veteran has had no significant treatment for his knee during service or post service.  

The examiner also opined that the left knee was not proximately due to or the result of (less than 50/50 percent probability) his service-connected right knee disability.  The examiner reasoned that clinically, the Veteran's left knee joint is essentially normal with normal X-rays and he has normal functioning consistent with his age.  Additionally the examiner reasoned that the service-connected right knee had a range of motion of 0-130 with normal X-rays; and such would not pose additional (i.e., aggravation) stress on the left knee joint.

The Board has first considered whether service connection is warranted on a presumptive basis.  The clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in September 1997.  In this regard, the Veteran's service treatment records are negative for such disease and post service treatment records show no diagnosis of left knee arthritis.  As such, presumptive service connection based upon a chronic disease such as arthritis, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Based on the foregoing, the Board further finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  While the evidence of record shows that the Veteran has a current diagnosis of patellofemeral syndrome related to the left knee, the probative evidence of record demonstrates that such is not related to his service or his service-connected right knee disorder.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's left knee disorder was less likely than not related to service as the left knee is essentially normal and the Veteran has normal function consistent with his age.  The examiner further opined that the Veteran's left knee disorder was less likely than not related to his service-connected right knee disorder, reasoning that again, the Veteran had normal functioning in his left knee; and the normal right knee range of motion studies along with the normal X-ray of the right knee, essentially would not pose additional stress (aggravate) the left knee.  These opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  No contrary medical opinion is of record. 

The Board notes that the Veteran has contended that his current left knee disorder is related to his service-connected right knee disorder.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left knee disorder and any instance of his service, to include any service-connected disability, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 
Here, while the Veteran is competent to describe the current manifestations of his left knee disorder, the Board accords statements regarding the etiology of such disorder little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of a left knee disorder requires the administration and interpretation of orthopedic and radiographic testing, including X-rays.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such testing or interpret their results. 

Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his service-connected right knee disorder and his current left knee disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended "having to compensate" as well as the current nature of his left knee disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

Therefore, the Board finds that left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service or to service-connected right knee disorder and that arthritis did not manifest within one year of service discharge.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Service connection for a left knee disability, to include as secondary to a service-connected right knee disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


